             Case 3:20-cr-00152-MMA Document 42 Filed 05/06/20 PageID.92 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                       V.                             (For Offenses Committed On or After November 1, 1987)


              OSVALDO ORTIZ-OLMOS (1)                                   Case Number: 20CR0152 MMA

                                                                      JESUS MOSQUEDA, FEDERAL DEFENDERS INC.

USM Number                             90505298
    _

THE DEFENDANT:
   pleaded guilty to count(s)               ONE OF THE INFORMATION

    was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                         Nature of Offense                                                              Number(s)
8 USC 1324(a)(2)(B)(iii)                Bringing in Aliens Without Presentation                                           1

.                                       .




     The defendant is sentenced as provided in pages 2 through                  2         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     The defendant has been found not guilty on count(s)

    Count(s)                                                    is           dismissed on the motion of the United States.

        Assessment : $100.00 WAIVED
        _

        JVTA Assessment*: $5,000.00 WAIVED
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
        No fine                         Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of


                                                                      April 29, 2020
                                                                      Date of Imposition of Sentence



                      May 06 2020                                     HON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
                          s/ TrishaF
          Case 3:20-cr-00152-MMA Document 42 Filed 05/06/20 PageID.93 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                OSVALDO ORTIZ-OLMOS (1)                                                  Judgment - Page 2 of 2
CASE NUMBER:              20CR0152 MMA

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

       The defendant must surrender to the United States Marshal for this district:
             at                             A.M.              on
             as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
             on or before
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      20CR0152 MMA
